~   .•     ~                      I
                                               1
         AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of 1   l'K
                                             UNITED STATES DISTRICT.COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Co1nmitted On or After November 1, 1987)
                                         v.

                                Marcela Galicia-Lopez                                  Case Number: 3:19-mj-21603

                                                                                       Julie A Blair
                                                                                       Defendant's Attorn


         REGISTRATION NO. 84621298
                                                                                                                       APR 1 5 2019
         THE DEFENDANT:
                                                                                                             CLER}( 1 U.S.    D1~Ti-~!CT   COURT
          ~ pleaded guilty to count(s) 1 of Complaint                                I SQYnl~'"' c:GT:.·::G'.· Dr c:Lr;©'.RrnA I
          D was found guilty to count(s)                                             ~
            .after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                    Nature of Offense                                                            Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

          D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




          D Count(s)                                                                    dismissed on the motion of the United States.

                                                     IMPRISONMENT
               "The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                         ~TIME         SERVED                     D                                           days

           ~  Assessment: $10 WAIVED lZI Fine: WAIVED
          ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                          charged in case


              IT IS ORDERED that the defendant shall notify_the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing addres~,:~~l all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pa~xestitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Monda~ril      15, 2019
                                                                                   Date of Imposition of Sentence


         Received         ~
                        DUS                                                        H
                                                                                   UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                         3:19-mj-21603
